Citation Nr: 1018061	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-23 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for eczema.

2.  Entitlement to service connection for tinea pedis.

3.  Entitlement to service connection for bilateral plantar 
fasciitis with calcaneal bone spur.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from July 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Winston Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.

In a July 2008 decision, the Board denied service connection 
for a number of claimed conditions, including eczema, tinea 
pedis and plantar fasciitis with calcaneal bone spur.  The 
Veteran appealed these three matters to the Court of Appeals 
for Veterans Claims (Court).  In the Joint Motion, the 
parties specifically indicated that the matters on appeal 
were only these three, and that the remaining matters 
addressed in the July 2008 Board decision should be left 
undisturbed.  In September 2009 the Court granted a Joint 
Motion for Remand, returning the three issues stated above to 
the jurisdiction of the Board. 

In March 2010, the Veteran submitted additional evidence 
(along with a waiver of review by the Agency of Original 
Jurisdiction (AOJ)) in support of her claim for service 
connection for plantar fasciitis of the bilateral feet.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

As per the directives of the Joint Motion, all appellate 
issues must be remanded to afford proper development.  

For the claim of entitlement to service connection for 
bilateral plantar fasciitis and bone spur, it was pointed out 
by the Joint Motion that this claim was denied without the 
Veteran having been afforded a VA examination.  The Joint 
Motion pointed out that the threshold for getting an 
examination is rather low.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Since the issuance of the Joint Motion, 
the Veteran has submitted additional medical evidence 
pertaining to her feet.  This consists of the report of an 
October 2009 private examination with a medical opinion 
regarding the nature and likely cause of her bilateral foot 
complaints.  This evidence also points to the existence of 
other potentially pertinent medical evidence, with a history 
noted of an apparent right foot plantar fascial surgery in 
April 2009.  Records regarding the April 2009 surgery are not 
on file.  These records could prove pertinent to this claim; 
an attempt should be made to obtain these additional records. 

Once all available evidence is added to the claims file, the 
Veteran should be afforded a VA examination to ascertain the 
likelihood that any food disorder is related to service.

For the claims of entitlement to service connection for tinea 
pedis and eczema, it was pointed out in the Joint Motion that 
the Board improperly denied service connection for these 
conditions based on there being no disability shown in the VA 
examination of September 2005.  The argument is that there 
appears to have been no attempt to have these conditions 
examined during an active phase.  See Ardison v. Brown, 6 
Vet. App. 405 (1994).  The Board does note that evidence 
subsequent to the September 2005 VA examination does reflect 
that there has been skin conditions flare-up shown in private 
dermatology records from 2005 to 2007, and  tinea pedis was 
noted in an October 2009 podiatry record.  The Veteran has 
also alleged in a March 2010 written argument that her skin 
conditions have flared up again.  

Thus, as pointed out by the Joint Motion, given the cyclical 
nature of these skin disorders, re-examination should be done 
during an active period, in order to properly ascertain the 
nature and etiology of the skin disorders.  See Ardison 
supra; Bowers v. Brown, 2 Vet. App. 675, 676 (1992).


Accordingly, these matters are REMANDED for the following 
action:

1.  The AOJ should request that the 
Veteran identify the names, addresses, 
and dates of treatment for all medical 
care providers, VA and non-VA, inpatient 
and outpatient, who may possess 
additional records referable to diagnosis 
and treatment for her claimed eczema and 
tinea pedis, as well as any records 
referable to diagnosis and treatment for 
her bilateral plantar fasciitis with 
calcaneal bone spur (to include records 
pertaining to an April 2009 surgery for 
this condition).  The Veteran should 
provide all necessary written releases 
for these records.  If any of the 
identified records cannot be obtained, 
the AOJ should notify the Veteran of such 
and describe the efforts used in 
requesting these records.  

2.  The AOJ should schedule the veteran 
for a VA skin disorders examination, by 
an appropriate specialist, to determine 
the nature and etiology of the Veteran's 
claimed skin disorders, specifically 
tinea pedis and eczema.  The examiner 
should review all pertinent medical 
records in the claims file, including the 
service treatment records, the veteran's 
lay evidence regarding her acquiring 
these skin conditions and a copy of this 
REMAND, and should state in the 
examination report that such review was 
performed.  The examination must take 
place during a period when the skin 
disorder is active.  The examiner should 
make findings at to any diagnoses of any 
skin disorders found.  As well, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(at least a 50/50 possibility) that any 
current skin disorder was incurred in or 
aggravated during service, or is 
otherwise related to service.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

3. Thereafter, following completion of 
#1, the AOJ should also schedule the 
Veteran for a VA foot disorders 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of the Veteran's claimed 
bilateral foot disabilities.  The claims 
file and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examination report 
must be annotated in this regard.  The 
examiner is requested to review the 
pertinent medical records, examine the 
Veteran and provide a written opinion as 
to the presence, etiology and onset of 
her bilateral foot disability.  The 
examiner should perform any tests or 
studies deemed necessary for accurate 
assessments.  Specifically, the examiner 
is requested to identify the nature of 
any disability affecting the Veteran's 
left and/or right foot.  For each 
disability found, the examiner should 
provide an opinion as to whether any 
diagnosed disability of either foot at 
least as likely as not (i.e., at least a 
50/50 probability), began in service, or 
was otherwise caused by service, or if 
pre-existing, was aggravated by service.  
In answering this, the examiner should 
address the foot complaints documented 
during active service, as well as the 
post service evidence regarding foot 
complaints.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Thereafter, the AOJ should 
readjudicate the Veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received since the issuance of 
the last SSOC in March 2008, and a 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The Veteran need take no action unless 
otherwise notified; however, the Veteran is advised that 
failure to cooperate by reporting for examination without 
good cause may result in the denial of her claim. 38 C.F.R. § 
3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

